Citation Nr: 0921873	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  99-01 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and R.D.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to 
September 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  This matter was previously before the Board 
in June 2006 and December 2008.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are right 
knee degenerative joint disease, rated as 10 percent 
disabling, cervical spine arthritis and degenerative disc 
disease, rated as 10 percent disabling, a scar as a residual 
of a right sternocleidomastoid muscle release with scoliosis 
and torticollis, rated as 10 percent disabling, postoperative 
residuals of a right sternocleidomastoid muscle release with 
scoliosis and torticollis, rated as noncompensable, and 
headaches, also rated as noncompensable; the combined 
service-connected disability rating is 30 percent.

2.  The competent medical evidence of record establishes that 
the Veteran is precluded from substantially gainful 
employment, consistent with his education and occupational 
experience, as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  Through a September 2006 VA 
letter, the Veteran received notice of the information and 
evidence needed to substantiate his claim, and the Veteran 
was afforded the opportunity to respond.  The Board finds 
that the Veteran has been afforded ample opportunity to 
submit information and evidence needed to substantiate his 
claim.  In September 2006 VA provided the Veteran notice on 
effective date and disability rating elements.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While not every element of VCAA notice was given prior to the 
initial AOJ adjudication of the claim, the Board notes that a 
VCAA timing defect can be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Here, the Board finds that the defect with respect to the 
timing of the VCAA notice was harmless error.  Although some 
elements of VCAA notice were first provided to the appellant 
after the initial adjudication, the claim was readjudicated, 
and a Supplemental Statement of the Case was provided in July 
2007 and January 2009.  The Board finds that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and that not withstanding 
Pelegrini, deciding this appeal is not prejudicial to him.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are private and VA medical records.  The 
Veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  The Board 
notes that a VA examination is not necessary as the evidence 
of record contains sufficient competent medical evidence to 
decide the claim.  38 C.F.R. § 3.159(c)(4); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claim.

The Veteran is service-connected for right knee degenerative 
joint disease, rated as 10 percent disabling, cervical spine 
arthritis and degenerative disc disease, rated as 10 percent 
disabling, a scar as a residual of a right 
sternocleidomastoid muscle release with scoliosis and 
torticollis, rated as 10 percent disabling, postoperative 
residuals of a right sternocleidomastoid muscle release with 
scoliosis and torticollis, rated as noncompensable, and 
headaches, also rated as noncompensable; the combined 
service-connected disability rating is 30 percent.

The Veteran is claiming entitlement to TDIU.  In a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, received in May 2001, the Veteran 
indicated that he had last worked full time in March 1998 as 
a trucker.  The Veteran remarked that he lacked energy and 
could only work when his back, hip, and neck were not 
bothering him.  He reported that he had completed one year of 
high school and his training included a truck driving course.

In a June 2006 VA psychiatric record, the physician 
commented, in pertinent part, as follows:

[The Veteran] is not to seek nor gain nor 
maintain gainful employment.  The ability 
for [the Veteran] to pay attention for 
greater than 15 minutes is severely 
limited.  He is likely to be subject to 
distraction.  He has attention problems 
and short-term memory problems that make 
him unlikely to be able to work even in 
areas where he is able to compensate for 
his physical disabilities.  The 
[Veteran's] physical disabilities limit 
him significantly and in fact he is only 
to function in the structure of the home.

In addressing the Veteran's memory and physical problems with 
more specificity, the June 2006 VA examiner had earlier 
commented, in pertinent part, as follows:

If one would apply [a] percentage [,] 70% 
of [the Veteran's] cognitive and memory 
problems are due to traumatic arthritis 
and its secondary disorders listed above.  
Only 30% would come from a secondary 
psychiatric etiology and/or Lyme disease.  
. . .  From the standpoint of the 
[Veteran's] physical limitations, there 
may be some residual neurologic 
impairment, some diminished motor 
function secondary to psychiatric illness 
but this again [is approximately 70% 
secondary to traumatic arthritis and 30 % 
secondary to psychiatric illness or even 
Lyme disease].

In a February 2007 VA medical record, the June 2006 VA 
physician essentially stated that the Veteran's mood disorder 
was secondary to his cervicalgia.

Entitlement to a TDIU requires evidence of service-connected 
disability so severe that it is impossible for the veteran in 
particular, or an average person in general, to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work 
experience in arriving at a conclusion, but not to his age or 
to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

As the Veteran does not have a single service-connected 
disability ratable at 60 percent or more, or at least one 
disability ratable at 40 percent or more, to bring the 
combined rating to 70 percent or more (the Veteran's combined 
service-connected disability rating is 30 percent), he does 
not satisfy the percentage rating standards for individual 
unemployability benefits.  However, consideration to such 
benefits on an extraschedular basis may be given.

In such an instance, the question then becomes whether the 
Veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage") consistent with his education and 
occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Due to the unique procedural posture of this case, the Board 
notes that relevant circumstances have arisen that warrant 
comment.  First, it appears that the Veteran's service-
connected disabilities, particularly (though not limited to) 
the right knee, are arguably not rated at the current level 
of severity.  In this regard, the Board observes that medical 
evidence, such as the September 2005 VA examination, has 
revealed that the Veteran has right knee laxity, which would 
appear to warrant an increased (or at least additional) 
rating for that disability.  Further, the Board notes that in 
January 2009 the Veteran was assigned a noncompensable rating 
for his headaches although it does not appear that the 
Veteran was recently evaluated for that disability.

The second relevant for consideration is that it appears that 
the claims file contains evidence suggesting a link between 
the Veteran's service-connected disabilities and a 
psychiatric condition (mood disorder), as noted by the 
Veteran's VA physician in the aforementioned February 2007 VA 
medical record.  While in July 2007 the Veteran did pursue a 
claim of service-connection for psychiatric disability 
secondary to postoperative residuals of a right 
sternocleidomastoid muscle release with scoliosis and 
torticollis, that claim did not include a broader 
consideration of whether the Veteran's psychiatric disability 
was related to any of the Veteran's other service-connected 
disabilities (such as the service-connected cervical spine 
disability).

The relevant factors just noted would usually require that 
the Board remand this case for additional development.  The 
Board observes, however, that even when excluding the 
relevant factors previously cited, the Board finds that there 
is sufficient evidence to grant the Veteran's claim.

The June 2006 VA physician has been treating the Veteran for 
years and is obviously very familiar with his medical 
history.  The June 2006 VA examiner's comments, in the 
Board's view, essentially state that the Veteran's employment 
difficulties, both physical and memory related, are linked to 
the Veteran's cervical spine and right knee disabilities.

Another favorable opinion for the Veteran's claim can be 
found in a February 2003 VA clinical summary (Ohio State 
University Medical Center).  In that February 2003 summary, 
the physician was essentially discussing the Veteran's 
headaches, cervical spine disability, and postoperative 
residuals of a right sternocleidomastoid muscle release with 
scoliosis and torticollis disability.  A fair reading of the 
last paragraph prior to the assessment portion clearly 
reveals that the February 2003 physician indicated that those 
three disabilities (headaches, cervical spine disability, and 
residuals of a right sternocleidomastoid muscle release), in 
and of themselves, limited the Veteran's ability to maintain 
his employment as a truck driver.

The Veteran's relevant employment history reveals that his 
ability to earn a living is linked to operating a truck.  He 
has completed just one year of high school and the Board can 
find little evidence of work experience or qualifications 
outside the area of trucking.  While the Veteran also has 
significant nonservice-connected disability such as his hip 
and lumbar spine problems, VA physicians have indicated that 
the Veteran's service-connected disabilities, by themselves, 
have rendered him unable to gain or maintain meaningful 
employment.

In conclusion, the competent evidence is at least in 
equipoise as to whether the Veteran is precluded from 
substantially gainful employment, consistent with his 
education and occupational history, as a result of his 
service-connected disabilities.  In such cases, doubt is 
resolved in the Veteran's favor, 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), and entitlement to a 
TDIU is warranted.


ORDER

Entitlement to TDIU is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


